         Case 5:19-cv-00861-ESC Document 39 Filed 08/28/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


TONI CHAVES,                                     §
                                                 §
                  Plaintiff,                     §                SA-19-CV-00861-ESC
                                                 §
vs.                                              §
                                                 §
COGENT MEDICAL LABORATORY,                       §
LLC,                                             §
                                                 §
                  Defendant.                     §

                               FINAL DEFAULT JUDGMENT

       On this day, the Court granted in part Plaintiff Toni Chaves’s Motion for Entry of Final

Default Judgment as to Cogent Medical Laboratory, LLC and Memorandum in Support Thereof

[#34], finding that Plaintiff is entitled to a final default judgment against Defendant. The Court

therefore issues the following final default judgment pursuant to Rule 55(b)(2) of the Federal

Rules of Civil Procedure:

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff Toni

Chaves recover from Defendant Cogent Medical Laboratory, LLC the total amount of

$72,339.75. This represents $5,801.25 in unpaid overtime compensation, $5,801.25 in liquidated

damages for unpaid overtime compensation, $24,598.25 in lost wages, $24,598.25 in liquidated

damages for lost wages, $11,075.75 as reasonable attorney’s fees, and $465.00 as costs of court.

       IT IS FURTHER ORDERED that post-judgment interest shall accrue on all amounts

awarded at the rate of 0.13 percent per annum until the judgment is paid in full.

       IT IS FURTHER ORDERED that Plaintiff Toni Chaves is entitled to enforce this

judgment through abstract, execution, and any other process necessary.




                                                 1
         Case 5:19-cv-00861-ESC Document 39 Filed 08/28/20 Page 2 of 2




       IT IS FINALLY ORDERED that this case is CLOSED. This is a final appealable

judgment. All relief not granted herein is denied.

       SIGNED this 28th day of August, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                2
